Case 4:17-cv-03961-YGR Document 253 Filed 12/20/18 Page 1 of 2

F'lLED
attemsz

SUSA

UNITED STATES DISTRICT COURT CLEHK.usNDY§§$Yé"Q%

NORTHERN DISTRICT OF CALIFORNIA

CIARA NEWTON,
Plaintiff,

VS.

EQU!LON ENTERPRISES, LLC DBA SHELL
OIL PRODUCTS US,

Defendant.

 

 

Case No. 17-cv-3961 YGR

VERDICT FORM - PHASE II

Case 4:17-cv-03961-YGR Document 253 Filed 12/20/18 Page 2 of 2

WE, THE JURY IN THE ABOVE-ENTITLED CASE, unanimously render the following
verdicts and findings of faet:

1. We award Ciara Newton damages for past and future mental suffering and emotional distress
in the amount of: (Please enter amount on the line below.)

$ q_`?'SFOOO ' nfl

2. Did an agent or employee of Equilon Enterprises LLC dba Shell Oil Products US engage in
conduct with maliee, oppression, or fraud?

Yes 3 f No

Ifyour‘ answer to Question 2 is "Yes " then answer Question 3. h“your answer to Question 2 is
"No, ” you are done Please sign and date below and give this verdict form to the court clerk.

3. Did one or more officers, directors, or managing agents of Equilon Enterprises LLC dba Shell
Oil Products US know of this conduct and authorize or ratify it after it oceurred?

Yes NO iii

Please sign and date below and give this verdict form to the court elerk.

DATE. xi {w / ij Fo PER ON,JURGR No.

 

